Citation Nr: 0328113	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to an initial compensable disability rating 
for sarcoidosis.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas (TX), that granted the veteran's claim of 
entitlement to service connection for sarcoidosis, evaluating 
it as zero percent (non-compensably) disabling, and denied 
the veteran's claims of entitlement to service connection for 
migraines and for hemorrhoids.  The veteran perfected a 
timely appeal of this determination.  A Travel Board hearing 
was held before the undersigned Veterans Law Judge in May 
2003.

Because the veteran has disagreed with the initial rating 
assigned to his service-connected sarcoidosis, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

(The issue of the veteran's entitlement to service connection 
for hemorrhoids will be discussed in the REMAND portion of 
the decision below).


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran's 
currently diagnosed migraines were incurred in service.

2.  Pulmonary function testing revealed that the veteran's 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) was 53 percent of predicted value 
pre-drug and 46 percent of predicted value post-drug.  Test 
findings were interpreted by the examiner as showing severe 
lung impairment and an obstructive pattern.


CONCLUSIONS OF LAW

1.  Migraines were incurred during service.  38 U.S.C.A. §§ 
1131, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).

2.  The criteria for an initial 60 percent disability rating 
for sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6600 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for migraines and 
entitlement to a disability rating in excess of zero percent 
for sarcoidosis.  In a letter dated in March 2001, the 
veteran and his representative were informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to 
obtain on behalf of the veteran, and what records the veteran 
was expected to provide in support of his claim.  A detailed 
review of this letter indicates that it may potentially 
violate the recent decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  Given the favorable 
decisions below on the veteran's claims of entitlement to 
service connection for migraines and entitlement to a 
disability rating in excess of zero percent for sarcoidosis, 
however, the Board concludes that the veteran is not 
prejudiced by the language found in this letter.

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that established entitlement to service 
connection for migraines and entitlement to a disability 
rating in excess of zero percent for sarcoidosis.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Further, 
VA advised the veteran and his representative in a letter, 
dated in April 2003, that the veteran was being scheduled for 
a Travel Board hearing in May 2003.  Thus, the Board observes 
that all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
and given the favorable decisions below, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claims of entitlement to service 
connection for migraines and entitlement to a disability 
rating in excess of zero percent for sarcoidosis poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Given that the veteran has perfected appeals on three 
separate disabilities, and given that the Board is 
adjudicating his appeals on two of these disabilities, the 
Board will examine each of the two disabilities whose appeals 
are being adjudicated and then determine whether the veteran 
is entitled to service connection for migraines and to an 
initial disability rating in excess of zero percent for 
sarcoidosis.

Service Connection for Migraines

A review of the veteran's service medical records indicates 
that the veteran reported that he was in good health at his 
March 1974 enlistment physical examination.  The veteran also 
reported a medical history that included frequent or severe 
headaches, although the examiner did not address this in 
discussing the veteran's pre-service medical history.  
Clinical evaluation of the veteran revealed no pertinent 
results, and he was found qualified for enlistment.

In April 1975, the veteran reported to the emergency room at 
Reynolds Army Hospital, Fort Sill, Oklahoma (hereinafter, 
"RAH"), complaining of headaches that had lasted for 3 
days.  Physical examination of the veteran revealed no 
pertinent results.  The diagnosis was sinus headache.  

On outpatient examination at RAH in July 1975, the veteran 
complained of headaches that had lasted for 2 months and were 
temporal to orbital in nature.  He denied nausea, vomiting, 
numbness, weakness, or tingling in any part of his body.  
Objective examination of the veteran revealed that his fundi 
were normal, his neurological system was within normal 
limits, and he had good strength with no Babinski's sign.  
The assessment was probable muscle contraction headaches.  

At a periodic physical examination in August 1977, the 
veteran reported a medical history that included frequent or 
severe headaches, although the examiner who conducted this 
examination did not address this in reviewing the veteran's 
medical history.  Clinical evaluation of the veteran revealed 
no pertinent results, and he was found qualified for 
retention.
 
At a periodic physical examination on February 6, 1985, the 
veteran stated, "I am in good health."  Clinical evaluation 
of the veteran revealed no pertinent results, and the 
examiner also noted that the veteran was in excellent health.  
The veteran was found qualified for retention.

On February 10, 1985, the veteran reported to the emergency 
room at RAH complaining of headaches, pain that felt like 
"knots on [his] neck," dizziness, and weakness.  The 
veteran reported a history of migraines between 1974 and 
1979.  It was noted that the veteran stated, "I'm leaving.  
I'm going to Memorial," and then left the emergency room 
without being seen by a physician.

At the veteran's Chapter 14 discharge physical examination on 
August 5, 1985, the veteran reported a medical history that 
included frequent or severe headaches.  The examiner noted 
that he had "reviewed" the veteran's medical history but 
provided no further discussion of this history.  Clinical 
evaluation of the veteran revealed, in pertinent part, that 
he had migraine headaches, and he was found qualified for 
separation from service.

On outpatient examination on August 22, 1985, the veteran 
complained of headaches that had lasted for 3 days.  It was 
noted that the veteran was being admitted to the internal 
medicine service at RAH that same day.  He denied any injury, 
loss of consciousness, diplopia (or double vision), 
instability, or tension in his neck and/or shoulder.  The 
assessment included tension headaches by history.  

The veteran was admitted to RAH on August 22, 1985, for 
complaints of tension headaches that had lasted for 2 days.  
Objective examination of the veteran revealed positive 
tightness in the paracervical and trapezius muscles 
bilaterally, his pupils were equal, round, and reactive to 
light (PERL), his fundi were within normal limits, and his 
cranial nerves II to XII were grossly intact.  The assessment 
was tension headaches.  

On VA outpatient examination at the VA Medical Center in 
Dallas, Texas (hereinafter, "VAMC Dallas"), in June 2001, 
the veteran complained of headaches every 3 months that 
lasted 4-5 hours and increased headaches with light and 
noise.  The veteran provided a medical history that included 
in-service onset of headaches in 1974, usually located behind 
the right eye and right temple and radiating through to the 
back of the neck.  The veteran stated that he had experienced 
these headaches twice a week during service.  Physical 
examination of the veteran revealed that his head was normal, 
there was no tenderness about the temple area, and 
extraocular movements and gross examination of the eye were 
both normal.  The impressions included migraine headache, 
moderate, improving, not progressive or incapacitating, and 
the examiner stated that the veteran's headaches were 
probably a continuation of the migraine headaches that were 
initiated while the veteran was in service.

The veteran testified at his May 2003 Travel Board hearing 
that he experienced migraines 3 to 5 times a week throughout 
his period of service and that they had continued from 
service to the present.




Higher Initial Evaluation for Sarcoidosis

A detailed review of the veteran's service medical records 
will not be repeated here, except to note any pertinent in-
service complaints relating to sarcoidosis.

As noted above, the veteran reported no pertinent complaints 
on his entrance physical examination in March 1974, clinical 
evaluation was normal, and he was found qualified for 
enlistment.

In April 1976 and August 1977, x-rays of the veteran's chest 
were obtained and interpreted as showing no significant 
abnormalities.

At the veteran's Chapter 14 discharge physical examination on 
August 5, 1985, it was noted that the veteran's chest x-ray 
had been abnormal.  Specifically, x-rays of the veteran's 
chest were obtained and interpreted as showing bilateral 
hilar enlargement which was most likely due to hilar 
adenopathy.  The radiologist's impressions included rule out 
sarcoidosis.  The examiner who conducted the veteran's 
discharge examination also noted that the veteran's chest x-
ray had revealed sarcoidosis, stage I, with no current 
indication for treatment or further evaluation.  The veteran 
was found qualified for discharge from service.

In a request for consultation dated on August 7, 1985, it was 
noted that the veteran's chest x-ray had suggested possible 
sarcoidosis.  The provisional diagnosis was abnormal x-ray 
suggestive of sarcoid versus lymphoma.  Physical examination 
of the veteran revealed, in pertinent part, that his lungs 
were entirely clear.  Following physical examination, the 
diagnosis was rule out sarcoidosis.  

In a second request for consultation dated on August 7, 1985, 
pulmonary function testing of the veteran was requested.  It 
was noted that there was a question of sarcoidosis versus 
lymphoma on the veteran's chest x-ray.  The provisional 
diagnosis was probable sarcoidosis.  The completed 
consultation sheet indicated that, on August 9, 1985, 
pulmonary function testing of the veteran was obtained and 
interpreted as showing normal spirometry.

On August 16, 1985, x-rays of the veteran's chest were 
obtained and interpreted as showing hilar adenopathy 
bilaterally consistent with the clinical impression of 
sarcoidosis.  It was noted that the possibility of lymphoma 
could not be excluded.  The radiologist's impressions 
included bilateral symmetrical hilar adenopathy compatible 
with sarcoidosis.

On a consultation sheet dated in September 1985, it was noted 
that the veteran had a diagnosis of sarcoidosis, stage I, 
statistically extremely unlikely to progress, with no current 
indication for steroid therapy or further evaluation.  It 
also was noted that the veteran had been medically cleared 
for discharge.

On VA outpatient examination at VAMC Dallas in June 2001, the 
veteran complained, in pertinent part, of shortness of breath 
after 4 blocks' walking and a moderate amount of sputum when 
he coughed.  Physical examination of the veteran revealed 
that his lung fields were clear without rales, wheeze, or 
rub.  Pulmonary function testing was obtained and interpreted 
to reveal an FVC of 78 and an FEV-1 of 53, which the examiner 
interpreted as a moderate obstructive ventilatory defect.  
However, the examiner who conducted the veteran's pulmonary 
function test indicated that the veteran had given a "poor 
effort" during testing and, consequently, it had provided 
"no meaningful data."  X-rays of the veteran's chest were 
obtained and interpreted as showing hilar adenopathy 
bilaterally.  The impressions included pulmonary sarcoidosis 
manifested by abnormal pulmonary function testing.

X-rays of the veteran's chest were obtained and interpreted 
in September 2001 as showing bilateral hilar and mediastinal 
enlargement consistent with adenopathy.  It was noted that 
the veteran's chest had not changed significantly since his 
previous x-rays in June 2001.  

At the veteran's most recent VA outpatient examination at 
VAMC Dallas in September 2002, it was noted that the VA 
examiner had been asked by the RO to evaluate the veteran for 
sarcoidosis, at least in part because of the poor effort and 
no meaningful data obtained at the veteran's last attempted 
pulmonary function testing in June 2001.  Physical 
examination of the veteran revealed extremely poor aeration 
of both lung fields, which the examiner noted ordinarily 
indicated a combination of severe interstitial disease and 
severe obstructive disease.  The examiner also noted that 
end-stage pulmonary ventilatory insufficiency must be 
considered in part due to bronchial obstruction, because the 
veteran's FEV-1 was so significantly limited compared to the 
total forced expiratory volume.  The examiner stated that he 
had reviewed the veteran's claims folder extensively.  
Pulmonary function testing of the veteran was obtained and 
interpreted as showing an FVC of 53 percent of predicted 
value, an FEV-1 of 38 percent of predicted value, and an FEV-
1/FVC of 53 percent of predicted value, all pre-drug.  
Pulmonary function testing also revealed an FVC of 52 percent 
of predicted value, an FEV-1 of 32 percent of predicted 
value, and an FEV-1/FVC of 46 percent of predicted value, all 
post-drug.  The pulmonary technician interpreted these 
results as showing a severe obstructive defect, and he was 
unable to rule out a restrictive defect.  The examiner noted 
that the veteran had been cooperative with this testing and 
that the values from the veteran's pulmonary function testing 
were all significantly lower than they had been previously on 
FVC and FEV-1.  The examiner stated further that the results 
of the veteran's pulmonary function testing were abnormal, 
showing a worsening of the pulmonary ventilatory capacity 
than had been present in June 2001.  The examiner opined that 
the veteran's pulmonary function data was not clearly 
indicative of sarcoidosis, although it did indicate "very, 
very severe" obstructive bronchitis.  The impressions 
included chronic bronchitis, with a severe element of 
obstructive bronchitis, without asthmatic wheezing, severe 
restrictive vetilatory defect by auscultation, and persistent 
sarcoidosis based on x-ray and computerized tomography (CT) 
findings.

The veteran testified at his May 2003 Travel Board hearing 
that he experienced shortness of breath and constant draining 
down the back of his throat daily.  He also testified that he 
used an inhaler twice daily.




Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for migraines and that his service-connected sarcoidosis is 
more disabling than initially, and currently, evaluated.

With respect to the veteran's claim of entitlement to service 
connection for migraines, the Board notes that, under the 
laws administered by VA, service connection may be granted 
for a disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1132 (West 2002); 
38 C.F.R. § 3.304 (2002).  This presumption only attaches 
where there has been an induction or enlistment examination 
in which the later complained of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this regard, the Board notes that, although the veteran 
reported a history of frequent or severe headaches on the 
medical history report that accompanied his March 1974 
enlistment physical examination, the examiner who conducted 
this examination made no specific findings regarding the 
veteran's reported pre-service medical history of headaches.  
Further, there were no clinical examination results 
indicating any diagnosis of migraines.  The veteran's first 
in-service treatment for headaches occurred in April 1975, 
and a history of migraines between 1974 and 1979 was noted on 
subsequent outpatient examination in February 1985.  It is 
well to observe that in Crowe v. Brown, 7 Vet. App. 238, 245 
(1994), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that, if a condition 
is not found during the enlistment examination, the fact that 
the veteran reported a history of symptoms or an injury is 
insufficient to rebut the presumption of soundness.  Id.  
Only such conditions as are recorded in examination reports 
are to be considered as "noted."  See Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  As there is no clinical evidence 
contemporaneous to the veteran's enlistment physical 
examination demonstrating migraines at the time of this 
examination, the veteran's reported history of pre-service 
frequent or severe headaches noted on subsequent medical 
reports during service does not constitute a notation of such 
a disease at service entrance.  Id.  See also 38 U.S.C.A. 
§ 1132; 38 C.F.R. § 3.304.  Hence, the veteran was found to 
be physically normal on enlistment, and he is presumed to 
have been of sound condition upon service entrance.

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction or enlistment and was not 
aggravated by active service.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.304; Gahman v. West, 12 Vet. App. 406 
(1999).  In this respect, the remaining medical evidence of 
record is dated between April 1975 and June 2001.  Although 
some of these medical records refer to the veteran's reported 
history of headaches prior to service, the Board notes that 
there is no objective medical evidence showing that the 
veteran's migraines existed prior to service.  In that 
regard, the post-service medical history fails to reach the 
level needed so as to characterize it as "clear and 
unmistakable," in light of the enlistment physical 
examination that reflects no migraines at service entrance.  
As such, the presumption of soundness is not rebutted.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran has established entitlement to 
service connection for migraines.  Although, as noted above, 
the veteran's migraine headaches were not noted on his 
entrance physical examination for purposes of determining 
entitlement to service connection, clinical evaluation of the 
veteran revealed migraines at his separation physical 
examination in August 1985.  The Board also notes that a 
review of the veteran's service medical records reveals 
multiple in-service treatments for headaches.  More 
importantly for purposes of this decision, the VA examiner 
who conducted the veteran's June 2001 outpatient examination 
stated that the veteran's currently diagnosed migraines were 
probably a continuation of migraines that had begun during 
service.  Given the foregoing, and especially given the 
medical nexus opinion provided by the veteran's VA examiner 
in June 2001, the Board concludes that the veteran incurred 
migraines during service.  Accordingly, the veteran's claim 
of entitlement to service connection for migraines is 
granted.

Turning to the veteran's claim of entitlement to an initial 
disability rating in excess of zero percent for sarcoidosis, 
the Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

Here, the veteran's service-connected sarcoidosis is 
currently evaluated as zero percent (non-compensably) 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6846 
(2003).  The minimum compensable evaluation of 30 percent 
disabling is available under this Diagnostic Code where the 
veteran's service-connected sarcoidosis is manifested by 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  The next higher evaluation of 60 percent 
disabling is available where the veteran's service-connected 
sarcoidosis is manifested by pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 6846 where the veteran's 
service-connected sarcoidosis is manifested by cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats, and 
weight loss, despite treatment.  It is noted in this 
Diagnostic Code that active sarcoidosis or its residuals can 
be rated as chronic bronchitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  Extra-pulmonary involvement also can 
be rated under the specific body system involved.  See 
38 C.F.R. § 4.97, Diagnostic Code 6846 (2003).

As noted in Diagnostic Code 6846, the veteran's service-
connected sarcoidosis also can be evaluated as chronic 
bronchitis under 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2003).  Diagnostic Code 6600 evaluates a veteran's chronic 
bronchitis based on the results of pulmonary function 
testing, specifically the forced expiratory volume in one 
second (FEV-1), the forced vital capacity (FVC), the ratio of 
FEV-1/FVC, or the diffusion capacity of carbon monoxide, 
single breath (DLCO (SB)).  The minimum compensable 
evaluation of 10 percent disabling is available under 
Diagnostic Code 6600 where the veteran's bronchitis is 
manifested by an FEV-1 of 71 to 80 percent of predicted 
value, an FEV-1/FVC of 71 to 80 percent of predicted value, 
or a DLCO(SB) of 66 to 80 percent of predicted capacity.  The 
next higher evaluation of 30 percent disabling is available 
where the veteran's bronchitis is manifested by an FEV-1 of 
56 to 70 percent of predicted value, an FEV-1/FVC of 56 to 70 
percent of predicted value, or a DLCO(SB) of 56 to 65 percent 
of predicted value.  The next higher evaluation of 60 percent 
disabling is available where the veteran's bronchitis is 
manifested by an FEV-1 of 40 to 55 percent of predicted 
value, an FEV-1/FVC of 40 to 55 percent of predicted value, a 
DLCO (SB) of 40 to 55 percent of predicted value, or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardio-respiratory limit).  Finally, the maximum evaluation 
of 100 percent disabling is available under Diagnostic Code 
6600 where the veteran's bronchitis is manifested by an FEV-1 
of less than 40 percent of predicted value, an FEV-1/FVC of 
less than 40 percent of predicted value, a DLCO (SB) of less 
than 40 percent of predicted value, a maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or it 
requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2003).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to an initial compensable disability rating for 
sarcoidosis.  In this regard, the Board notes that, at the 
veteran's most recent VA outpatient respiratory examination 
in September 2002, pulmonary function testing revealed an 
FEV-1/FVC that was 53 percent of predicted value pre-drug and 
an FEV-1/FVC that was 46 percent of predicted value post-
drug.  The pulmonary technician interpreted these results as 
revealing an obstructive pattern and severe lung impairment.  
The VA examiner also noted that the veteran's pulmonary 
function tests were abnormal and revealed a worsening 
pulmonary ventilatory capacity than had been present in June 
2001.  That notwithstanding, the record evidence also 
revealed that the results of the veteran's June 2001 
pulmonary function testing were not reliable, because the 
veteran had not given a good effort at that examination.  See 
generally Powell v. West, 13 Vet. App. 31, 34-35 (1999) (When 
an examination of record is deemed inadequate, it is not 
controlling for rating purposes).  Thus, for purposes of this 
decision, the VA examiner stated in September 2002 that the 
veteran had provided a good effort at this examination and 
that his pulmonary function tests indicated very severe 
obstructive bronchitis.  Further, the VA examiner noted that 
physical examination of the veteran's chest indicated end-
stage pulmonary ventilatory insufficiency.  The VA examiner's 
diagnoses included chronic bronchitis, with a severe element 
of obstructive bronchitis, and he opined that the veteran's 
pulmonary function tests did not clearly indicate 
sarcoidosis.  Given the symptomatology associated with the 
veteran's service-connected sarcoidosis, and especially given 
the findings of severe obstructive bronchitis and an FEV-
1/FVC of between 40 and 55 percent of predicted value 
following pulmonary function tests in September 2002, the 
Board finds that the criteria for an initial 60 percent 
disability rating under Diagnostic Code 6660 have been met.  
However, as the record evidence is not reflective of the 
criteria for an even higher evaluation under either 
Diagnostic Code 6600 or 6848, the Board determines that 
veteran's service-connected sarcoidosis is most appropriately 
evaluated at the 60 percent rate under Diagnostic Code 6600.  
See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2003).

The Board notes further that, upon a review of the entire 
record, the 60 percent evaluation assigned to the veteran's 
service-connected sarcoidosis reflects the most disabling 
that it has been since the veteran filed his claim of 
entitlement to service connection, which is the beginning of 
the appeal period.  Thus, the Board concludes that a staged 
rating is not warranted.  See Fenderson, supra.

For the reasons and bases discussed above, the Board finds 
that the veteran has established entitlement to service 
connection for migraines and to an initial disability rating 
in excess of zero percent for sarcoidosis.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  The 
appeal is granted in part.


ORDER

Entitlement to service connection for migraines is granted.

An initial 60 percent disability rating for sarcoidosis is 
granted, subject to the controlling laws and regulations 
governing monetary awards.



REMAND

With respect to the veteran's claim of entitlement to service 
connection for hemorrhoids, the Board observes that, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, the "Court") invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002), and any other 
applicable legal precedent.  In doing so, 
the veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claim of 
entitlement to service connection for 
hemorrhoids, in light of all pertinent 
legal authority.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



